DETAILED ACTION
	This action is in response to the response dated 10/25/2021
	Claims 1, 8, 15 have been newly amended.
Claims 4, 11, 18 have been canceled.
	Claims 1-3, 5-10, 12-17, 19-20 are currently pending and have been examined. 

Response to Amendment
Applicant’s amendments dated 10/25/2021 have been fully considered.

Response to Arguments
	
Applicant asserts that the prior art does not explicitly disclose the encryption of requests using a system wide public key. However, the prior art does disclose the encryption of data, the sending of requests, and the usage of public keys for transactions. Therefore the combination in the field of blockchain technology would make it overwhelmingly obvious that requests would be encrypted with the public key of a receiving entity or contract. 
Applicant asserts that Palaniappan fails to disclose sharing a public key via a genesis blockchain. However, applicant’s claims do not recite such a process but instead recite only that the genesis block stores the public key. 
Applicant asserts that the prior art discloses that access to a document is provided at a registration/start of the smart contract. However, Palaniappan specifically discloses that “eligible vendors can access an RFP”. Therefore it is not automatically provided but instead provided based on a criteria of rules. Furthermore this argument from applicant becomes less clear given the actual claim language.  Applicant’s claims recite “calculating a unique share of the system-wide private key for each participant who provided a confidential input” followed by “receiving …an encrypted confidential input commitment during an input phase”.  Therefore it is unclear as to how you can calculate something for participants who qualify via providing an input, when they have no done so yet.  This make it unclear as to when access/registration/distribution is actually performed.  Therefore as a result of the combination of factors listed above, applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 8-10, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Cusden (US 2017/0344988 A1) in view of Karame (US 2018/0097779 A1), Palaniappan (US 2019/0188399 A1), Sag (Testing time-dependent logic in Ethereum Smart Contracts”), Schoenmaker (“a simple publicly verifiable secret sharing scheme and its application to electronic voting”), and StackExchange (“What is the public key used to generate the genesis block?”)



Regarding Claims 1, 8, and 15:
Cusden teaches a method, comprising: initializing a smart contract (SC) and appending it to a blockchain;… storing the generated system-wide public key… with the system-wide public key. (Paragraph 0005, 0006, 0016, 0049, “reference information may include a blockchain address associated with the user and with a blockchain record, and the blockchain address is based on a public key corresponding to a private key that was used to register the record, the public key and the private key being a public/private key pair associated with the user; cause a smart contract to be generated based on the reference information and to be provided on a blockchain, wherein the smart contract is configured to automatically validate a transaction using the public key associated with the user; …As an example, the smart contact may be generated such that the smart contract is configured to perform automatic validation of whether a given user is a bearer of a private key used to register the blockchain record ”  smart contracts are initialized and placed in the blockchain with registered users and public/private keys are used.  Public keys are also the address typically used for a smart contract initiator.)
Cusden does not specifically disclose registering each of a plurality of participants as a party to the SC
However, Karame, an analogous art of Cusden and the current application, teaches registering each of a plurality of participants as a party to the SC;(Paragraph 0014, “Full nodes FN register themselves by sending a transaction to the smart contract SC, which is implemented as a computer protocol in the network shared by the full nodes FN and the light clients LC. Light clients LC register themselves at the smart contract SC by sending a filter representing their blockchain addresses.”)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of registering users to the teachings of having smart contracts be used on a blockchain as disclosed by Karame and have users be participants in smart contracts as disclosed by Cusden in order to ensure the only select entities partake in the smart contract as desired.
Cusden does not specifically disclose receiving from at least some of the participants an encrypted confidential input commitment during an input phase;… appending the encrypted input commitments to the blockchain; …decrypting the encrypted input commitments… and storing the decrypted input commitments on the blockchain; executing by the SC at least one business rule using the decrypted input commitments to obtain a business rule result; and identifying a prevailing participant based at least in part on the business rule result.
However, Palaniappan, an analogous art of Cusden and the current application, teaches receiving from at least some of the participants an encrypted confidential input commitment during an input phase, each encrypted confidential input being encrypted...;… appending the encrypted input commitments to the blockchain; …decrypting the encrypted input commitments… and storing the decrypted input commitments on the blockchain; executing by the SC at least one business rule using the decrypted input commitments to obtain a business rule result; and identifying a prevailing participant based at least in part on the business rule result. (Paragraph 0043, “the smart contracts described herein can be used to manage a smart request for proposal ( RFP) process. A rule associated with an RFP submission can indicate that eligible vendors can access an RFP.” Dealer may set up an RFP on the blockchain through a smart contract.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using smart contract for RFP processes as disclosed by Palaniappan to the teachings of having users register for smart contracts on blockchains using private/public keys as disclosed by the combination of Cusden and Karame in order to ensure that there is an active and verifiable record on the blockchain as well as an automated set of rules for desired transactions.
Cusden does not explicitly disclose terminating, via the SC, the input phase based on a comparison of a predetermined time value stored within the SC to a system clock and not accepting any other encrypted input commitment received after the termination of the input phase via the smart contract; 
 However, Sag, an analogous art of Cusden and the current application teaches terminating, via the SC, the input phase based on a comparison of a predetermined time value stored within the SC to a system clock and not accepting any other encrypted input commitment received after the termination of the input phase via the smart contract; (Full Document Page1, “ It’s not uncommon to write a contract in Solidity that only allows certain actions to be performed within specific time constraints. Popular examples of this include the OpenZeppelin TimedCrowdsale contract. .” Smart contracts may have a time limit associated with them that terminates a current phased based on time limit.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having smart contract be able to make time thresholds and enforce them as disclosed by Sag to the teachings of using smart contracts for a request for quote/proposals as disclosed by the combination of Cusden, Karame, and Palaniappan by having proposal only be accepted for a set time and having the smart contract cut off proposals when a time is met, e.g. a smart contract time meets a designated time, in order to allow for the process to continue to the next step of analyzing proposals without having new ones constantly flowing in or proposals come into expired listings. 
	Cusden does not explicitly disclose generating a system-wide public/private key pair; calculating a unique share of the system-wide private key for each participant who provided a confidential input commitment, and encrypting the unique share using the public key of one of the participants; sending each of the encrypted shares to the participant having the private key corresponding to the public key used to encrypt the share; and appending each of the encrypted shares to the blockchain; recovering the private key based on decrypted  unique shared of the system-wide private key that are shared by a predetermined number of participants;… based on the recovered private key…
However, Schoenmaker, an analogous art of Cusden and the current application, teachesPage 2 of 14Serial No.: 16/129,530 generating a system-wide public/private key pair; calculating a unique share of the system-wide private key for each participant who provided a confidential input commitment, and encrypting the unique share using the public key of one of the participants; sending each of the encrypted shares to the participant having the private key corresponding to the public key used to encrypt the share; and appending each of the encrypted shares to the blockchain; recovering the private key based on decrypted  unique shared of the system-wide private key that are shared by a predetermined number of participants;… based on the recovered private key…  (Pages 1, 4, 5, “A publicly verifiable secret sharing (PVSS) scheme is a verifiable secret sharing scheme… in a PVSS scheme, a dealer D wishes to distribute shares of a secret value among n participants…” key may be split amongst participants and recovered via the shares.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using system wide public and private key pairs and PVSS as disclosed by Shoenmaker to the teachings of using smart contracts on the blockchain to set a participant list in the smart contract as disclosed by the combination of Cusden, Karame, Palaniappan, and Sag in order to resist malicious players.
Cusden does not explicitly disclose storing the keys in a genesis block of the blockchain. 
However, the storing of keys in a genesis block is well known in the art.  StackExchange, an analogous art of Cusden and the current application provides an example of such a process. (the post discuses that the genesis block lists the public key stored therein.)
In light of StackExchange, it would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to have the keys be stored in a genesis block of the blockchain in order to ensure that the correct keys are being utilized.


Regarding Claims 2, 9, and 16:
Palaniappan further teaches wherein: parameters for initializing the SC are obtained from a dealer; the terms of the SC pertain to the plurality of participants and the dealer, each of which controls their own computing environment; and the blockchain is implemented at least in part on the computing environments.(Paragraph 0043, “the smart contracts described herein can be used to manage a smart request for proposal ( RFP) process. A rule associated with an RFP submission can indicate that eligible vendors can access an RFP.” Dealer may set up an RFP on the blockchain through a smart contract.)

Regarding Claims 3, 10, and 17:
Cusden further teaches wherein the registering of each of the plurality of participants includes: the registering each of the participants including: receiving identification information of a participant; obtaining a public key of a public/private key pair for which the participant has the corresponding private key; and storing the public key in association with identification information of the participant;  (Paragraph 005, “reference information may include a blockchain address associated with the user and with a blockchain record, and the blockchain address is based on a public key corresponding to a private key that was used to register the record, the public key and the private key being a public/private key pair associated with the user; cause a smart contract to be generated based on the reference information”)


Claims 5-7, 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cusden (US 2017/0344988 A1) in view of Karame (US 2018/0097779 A1), Palaniappan (US 2019/0188399 A1), Sag (Testing time-dependent logic in Ethereum Smart Contracts”), Schoenmaker (“a simple publicly verifiable secret sharing scheme and its application to electronic voting”), and StackExchange (“What is the public key used to generate the genesis block?”) as applied above in further view of Berger (US 2007/0156499 A1).

Regarding Claims 5, 12, and 19:
Berger teaches generating a message including information for identifying the prevailing participant of a bidding process; encrypting the message using the system-wide public key; and making the encrypted message available to the plurality of participants.  (Paragraph 0100, “Notify of Quote Award operation 1044 that when called, may send an RFQ Result Notification message 1046, which may include an acceptance or final rejection information of the quote, to the supplier.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of actively sending messages to contract participants as disclosed by Berger to the teachings of allowing participants to see the current status of the RFP as disclosed by the combination of Cusden, Karame, Palaniappan, Sag, Schoenmaker, and StackExchange in order to allow for users to actively notify bidders of any changes as desired.

Regarding Claims 6, 13, 20 :
Schoenmaker further teaches receiving decrypted unique shares from at least a predetermined threshold number of the plurality of participants using their respective private keys; combining the decrypted unique shares to reconstruct the system-wide private key; (Page 5, “the participants decrypt their shares… these participants release is plus a string PROOFpi that shows that the released share is correct… Reconstruction of the secret s can be done form the shares of any qualified set of participants” ) 
Regarding Claims 7, 14:
Schoenmaker further teaches calculating a string PROOFD that can be used to prove  the shares of the system- wide private key are valid, sending the string PROOFD with each of the encrypted shares, and appending the string PROOFD to the blockchain;  (Page 5, “the participants decrypt their shares… these participants release si plus a string PROOFpi that shows that the released share is correct… Reconstruction of the secret s can be done form the shares of any qualified set of participants” )



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 2015/0379510 A1) which was cited is applicant’s IDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/27/2022